Citation Nr: 0738699	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals 
of dislocation of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had active military service from October 1942 to 
July 1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating 
decision, in which the RO declined to reopen the veteran's 
claims for service connection for low back and left knee 
conditions, denied the veteran service connection for a left 
ankle condition, and continued the veteran's 30 percent 
rating for residuals of dislocation of the left shoulder.  
The veteran filed a notice of disagreement (NOD) in December 
2003, and the RO issued a statement of the case (SOC) in 
February 2004.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in April 
2004.

In September 2006, a Deputy Vice Chairman of the Board 
granted the motion of the veteran's representative to advance 
this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In a November 2006 decision, the Board reopened the veteran's 
claims for service connection for low back and left knee 
conditions, denied the veteran service connection for a left 
ankle condition, and remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, the claims for 
service connection for back and left knee conditions and the 
claim for a higher rating for residuals of dislocation of the 
left shoulder for additional development.

Later, in a June 2007 rating decision, issued in August 2007, 
the AMC granted service connection for degenerative arthritis 
of the lumbar spine with herniated nucleus pulposus at L5-S1, 
left, and for degenerative arthritis of the left knee, status 
post arthroplasty, and assigned initial disability ratings of 
60 and 30 percent, respectively, effective October 18, 2002.  
This is considered a full grant of both service connection 
claims.  After accomplishing the requested action, the RO 
(via the AMC) continued the denial of the veteran's increased 
rating claim (as reflected in a June 2007 supplemental SOC 
(SSOC)), and returned the matter remaining on appeal to the 
Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim remaining on appeal has been 
accomplished.

2.  The veteran is right-handed.

3.  The veteran's left shoulder disability is characterized 
by degenerative arthritis resulting in arm motion limited to 
no more than shoulder level, and complaints of pain and 
weakness; there is no evidence of unfavorable ankylosis of 
the scapulohumeral articulation with abduction limited to 25 
degrees from side, or fibrous union, nonunion or loss of head 
of the humerus. 


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of dislocation of the left shoulder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.951(b), 4.1, 4.2, 
4.7, 4.40. 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5202 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, VCAA notice should include information 
pertaining to the assignment of disability ratings (to 
include the criteria for all higher ratings), as well as 
information pertaining to the assignment of effective dates.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a post-rating letter dated in March 2007 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claim for a higher 
rating for his left shoulder disability, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that he should provide evidence in his possession.  Further, 
the February 2004 SOC and the February 2005 SSOC set forth 
the applicable schedular criteria pertaining to the left 
shoulder disability (which suffices for Dingess/Hartman), and 
the March 2007 letter also informed the appellant how 
disability ratings and effective dates are assigned, as well 
as the type of evidence that impacts those determinations.  

After issuance of each notice and opportunity for the veteran 
to respond, the June 2007 SSOC reflects readjudication of the 
claim remaining on appeal.  Hence, while the above-described 
notice was provided after the rating action on appeal, the 
appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the veteran's service treatment records, post-service VA 
treatment records, and reports of VA examination.  Also of 
record and considered in connection with the appeal are 
various statements submitted by the veteran and by his 
representative, on his behalf.  The Board notes that, in a 
July 2007 response to the June 2007 SSOC, the veteran 
indicated that he had more information or evidence to submit 
in support of his appeal; however, none was received in the 
more than 60 days before the case was returned to the Board.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the claimant has been notified and made aware of the 
evidence needed to substantiate the increased rating claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim remaining on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the claimant or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter remaining on appeal.  See Mayfield, 20 Vet. App. at 
543 (rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007); 38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  
However, where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service treatment records show that the veteran dislocated 
his left shoulder on February 7, 1943 while climbing down a 
rope ladder during abandonment of a ship, which was torpedoed 
in the North Atlantic.  He was rescued and taken to Iceland, 
where he began to suffer recurrent dislocations of his left 
shoulder.  Later, the veteran was transferred to the Brooklyn 
Naval Hospital but no surgery was done.  Subsequently, he 
returned to Iceland and again developed recurrent pain and 
dislocation of the left shoulder.  The veteran was then 
transferred to the Philadelphia Naval Hospital, where a 
Nicola fixation of the left shoulder was performed, in 
November 1943, and later he returned to limited duty.  He was 
eventually discharged for medical reasons in July 1945.  

In an August 1945 rating decision, the RO granted service 
connection for chronic, recurrent dislocation of the left 
shoulder and assigned an initial rating of 50 percent, 
effective July 29, 1945 (based on incomplete records).  
Following VA examination in July 1946, which showed moderate 
crepitation in the left shoulder, moderate atrophy of the 
left biceps and deltoid muscles, and pain on elevation above 
90 degrees, in a September 1949 rating decision, the 
veteran's left shoulder disability was recharacterized as 
chronic, recurrent dislocation of the left shoulder, followed 
by surgical fixation, and the disability rating was reduced 
to 20 percent, effective July 5, 1946.  

On VA examination in May 1950, there was no indication of 
dislocation but there was definite evidence of muscular 
atrophy at both the shoulder and in the upper arm.  X-rays of 
the left shoulder revealed a typical groove outlined by 
minimal osteo-sclerosis crossing the neck and the head of the 
humerus, indicative of old surgical procedure for chronic 
dislocation of the shoulder.  This examination also showed 
that all of the movements of the left shoulder girdle were 
very much impaired and, on occasion, great difficulty with 
pain was expressed in the performance of the movements.  The 
diagnosis was residuals of operative procedure for recurrent 
or habitual dislocation of the left shoulder.  In a November 
1950 decision, the Board determined that the veteran's left 
shoulder disability approximated intermediate ankylosis, 
between favorable and unfavorable, and warranted a 30 percent 
rating under Diagnostic Code 5200, effective from January 25, 
1950.  In a February 1972 rating decision, the RO 
recharacterized the disability as post operative residuals of 
dislocation of left shoulder, but left the 30 percent rating 
unchanged.  Since the 30 percent rating has been in effect 
for more than 20 years (since 1950), it is protected under 38 
C.F.R. § 3.951(b) (2007).

The veteran indicated, in an October 2002 statement, that he 
desired a higher rating for the left shoulder disability.

As the veteran is right-handed, his left shoulder disability 
affects his minor extremity.  The 30 percent rating has been 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(pursuant to which ankylosis is rated).  However, to give the 
veteran every consideration in the current appeal, the Board, 
like the RO, has considered the criteria of alternative, 
potentially applicable diagnostic codes for rating the 
veteran's disability.

Under Diagnostic Code 5010, traumatic arthritis is rated as 
degenerative arthritis (established by x-ray) under 
Diagnostic Code 5003, which in turn, is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  

Under Diagnostic Code 5201, when, as here, the minor 
extremity is involved, a maximum rating of 30 percent is 
assigned for limitation of the arm to 25 degrees from the 
side.  

Under Diagnostic Code 5202, shoulder disabilities may be 
rated based on impairment of function of the humerus.  A 40 
percent rating is warranted for a fibrous union of the 
humerus for the minor arm; a 50 percent rating is warranted 
for nonunion of the humerus for the minor arm.  A loss of the 
humerus head warrants a maximum 70 percent rating for the 
minor arm.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 
5202 (2007).

Under Diagnostic Code 5200, ankylosis of the scapulohumeral 
articulation between favorable and unfavorable warrants a 30 
percent rating for the minor arm.  Unfavorable ankylosis of 
the scapulohumeral articulation, where abduction is limited 
to 25 degrees from the side, warrants a 40 percent rating for 
the minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2007).  

For VA rating purposes, when the arm is at the side it is 
considered to be at 0 degrees and when it is raised to 
shoulder level it is at 90 degrees from the body.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  See 38 C.F.R. § 4.71, Plate I (2007).  Diagnostic 
Code 5203 for rating impairment of the clavicle or scapula is 
not for application, as the maximum rating for a minor 
shoulder is 20 percent under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2007).  

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the overall evidence in light of the above, the 
Board finds that the overall evidence simply does not 
indicate the level of left arm impairment that would warrant 
the assignment of a rating in excess of the current 30 
percent rating for the veteran's left shoulder disability 
under Diagnostic Code 5200 or Diagnostic Code 5202 (the only 
pertinent diagnostic codes pursuant to which a higher rating 
could be assigned)..  

The veteran's left shoulder motion has not been limited to 25 
degrees from the side, even with pain on motion, and there is 
no indication of unfavorable ankylosis of the scapulohumeral 
articulation, where abduction is limited to 25 degrees from 
the side, fibrous union or nonunion of the humerus, or loss 
of humerus head.  

On examination in January 2003, abduction was to 90 degrees 
without pain, and to 120 degrees with pain.  His strength was 
4 out of 5 on external and internal rotation and was 5 out of 
5 on abduction from 0 to 45 degrees.  He had normal sensation 
to light touch and pinprick and, on neurovascular 
examination, the veteran's biceps and muscles were otherwise 
within normal limits.  X-rays revealed some mild 
osteoarthritis of the acromioclavicular joint.  The examiner 
noted that his review of VA medical records reflected that 
magnetic resonance imaging (MRI) studies showed spondylosis 
of the cervical spine with some stenosis and it was felt that 
some of this clearly could cause the veteran's arm pain.  The 
examiner added that the veteran was able to take his arm from 
the neutral position and touch the middle of his back, as 
well as touch the back of his head.  The examiner stated that 
clearly the veteran could perform activities of daily living 
with his left arm, adding that his history of cervical 
radiculopathy could also be the cause for his current 
shoulder pain and other complaints.  

VA medical records show treatment for complaints of pain and 
left arm weakness.  In November 2003, the veteran complained 
of pain in his left shoulder, low back and knees.  On 
examination, left shoulder range of motion was noted to be 
extension to 46 degrees and abduction to 75 degrees.  
However, more recent VA treatment records attribute the 
veteran's left arm pain and numbness primarily to his 
nonservice-connected cervical spine disability.  For example, 
a treatment note reflects that during a VA November 2006 
neurology consult, the veteran's sensation was difficult to 
assess accurately because of inconsistent responses, although 
there appeared to be decreased sensation along the medical 
aspect of the left arm and hand.  The assessment was cervical 
spondylosis and radiculopathy and ulnar neuropathy.  

Collectively, this evidence indicates that the veteran's 
service-left shoulder disability primarily consists of 
degenerative arthritis resulting in arm motion limited to no 
more than shoulder level (without pain), although the veteran 
subjectively complains of pain and weakness.  These findings 
are consistent with no more than the current 30 percent 
rating.  There is no medical evidence of unfavorable 
ankylosis of the scapulohumeral articulation with abduction 
limited to 25 degrees from side, or fibrous union, nonunion 
or loss of head of the humerus. 

The Board points out that the current 30 percent rating 
adequately compensates the veteran for any functional loss 
associated with his complaints of pain and weakness.  Indeed, 
without consideration of these factors, no more than a 20 
percent rating would be warranted based purely on the medical 
findings noted above.  Moreover, the veteran's pain and 
weakness is not shown be so disabling as to result in a level 
of disability warranting a higher rating under either 
Diagnostic Code 5200 or 5202.  As such, the record presents 
no basis for assignment of any higher rating based on 
consideration the factors identified in 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca. 

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that assignment of any higher rating on an 
extra-schedular basis is not warranted.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the June 2007 SSOC).  

The Board acknowledges that the veteran's representative 
raised the issue of assignment of a higher rating on an 
extra-schedular basis in an August 2006 appellant's brief; 
however, no support for any such rating has been provided.  
There is no showing that the left shoulder disability has 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the assigned 30 percent rating); in 
fact, neither the veteran nor his representative has even 
alleged that the veteran has missed time from work due to his 
left shoulder disability.  There also is no objective 
evidence that the service-connected left shoulder disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered inadequate the application of the regular 
schedular standards.  The veteran's functional limitations 
are primarily the result of his service-connected lumbar 
spine and knee disabilities and his nonservice-connected 
cervical spine disability.  In this regard, the Board notes 
that a December 2006 VA treatment record reveals that the 
veteran was still able to function as an accountant, but had 
decreased his activities around the house apparently due to 
neck and back pain.  

In the absence of evidence of such factors as those outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for the veteran's left shoulder 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against assignment of a higher rating, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); Gilbert 
v. Derwinski, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for residuals of dislocation 
of the left shoulder is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


